 


110 HR 1571 IH: Seniors Access to Mental Health Act of 2007
U.S. House of Representatives
2007-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1571 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2007 
Mr. Tim Murphy of Pennsylvania (for himself and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to eliminate discriminatory copayment rates for outpatient psychiatric services under the Medicare Program. 
 
 
1.Short titleThis Act may be cited as the Seniors Access to Mental Health Act of 2007. 
2.FindingsCongress finds the following: 
(1)The Medicare program currently discriminates against mental health services for seniors by charging more in copayments for such services than for any other outpatient health care services. This policy creates a barrier for seniors who would benefit from effective mental health treatments and increases costs to the Medicare program. 
(2)Despite the availability of proven treatments, the Substance Abuse and Mental Health Administration has shown that 63 percent of seniors who need mental health treatments do not receive it. 
(3)The Surgeon General attributes this large unmet need to patient barriers (such as the reluctance of patients to discuss psychological problems), provider barriers (such as difficulty with respect to diagnosing and treating mental illness), and health care system barriers (such as payment and coverage policies). 
(4)Adjusting Medicare copayment rates for outpatient psychiatric care to correspond with Medicare copayment rates for all other health care services will integrate the diagnosis and treatment of chronic diseases and mental illnesses, such as depression, for more effective care and lower health care costs. 
3.Elimination of discriminatory copayment rates for Medicare outpatient psychiatric servicesSection 1833(c) of the Social Security Act (42 U.S.C. 1395l(c)) is amended to read as follows: 
 
(c) 
(1)Notwithstanding any other provision of this part, with respect to expenses incurred in a calendar year in connection with the treatment of mental, psychoneurotic, and personality disorders of an individual who is not an inpatient of a hospital at the time such expenses are incurred, there shall be considered as incurred expenses for purposes of subsections (a) and (b)— 
(A)for expenses incurred in any year before 2008, only 621/2 percent of such expenses; 
(B)for expenses incurred in 2008, only 683/4 percent of such expenses; 
(C)for expenses incurred in 2009, only 75 percent of such expenses; 
(D)for expenses incurred in 2010, only 811/4 percent of such expenses; 
(E)for expenses incurred in 2011, only 871/2 percent of such expenses; 
(F)for expenses incurred in 2012, only 933/4 percent of such expenses; and 
(G)for expenses incurred in 2013, or any subsequent year, 100 percent of such expenses. 
(2)For purposes of subparagraphs (A) through (F) of paragraph (1), the term treatment does not include brief office visits (as defined by the Secretary) for the sole purpose of monitoring or changing drug prescriptions used in the treatment of such disorders or partial hospitalization services that are not directly provided by a physician.. 
 
